Title: Thomas Jefferson to LeRoy, Bayard & Company, 28 April 1817
From: Jefferson, Thomas
To: LeRoy, Bayard & Company


          
            Messrs Leroy Bayard & co.
            Monticello
Apr. 28. 17.
          
          A journey of considerable absence, from which I am just now returned has prevented my earlier informing you that I am not unmindful of the approaching term for paying the 1st instalment of the debt which the indulgence of Messrs Vanstaphorst and Hubard has so long left in my hands. on a view of the time necessary to get our produce to market in the spring season, for selling it, and recieving payment, which is sometimes at 30, at 60, & even at 90. days, I had in my letter to you stated that all the months of April and May might be necessary for the remittance; and altho’ the day fixed in your answer was the 7th of May, yet I trust that when the circumstances of sale call for it, a delay of some days will be added to the other indulgences experienced, indemnifying that delay by the usual interest. I shall be able in the course of that month to make the remittance becoming due, and salute you with perfect esteem & respect
          Th: Jefferson
        